Name: Commission Implementing Regulation (EU) 2017/1590 of 20 September 2017 determining the quantities to be added to the quantity fixed for the subperiod 1 January to 31 March 2018 under the tariff quotas opened by Regulation (EC) No 442/2009 in the pigmeat sector
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  animal product;  agricultural policy
 Date Published: nan

 21.9.2017 EN Official Journal of the European Union L 243/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1590 of 20 September 2017 determining the quantities to be added to the quantity fixed for the subperiod 1 January to 31 March 2018 under the tariff quotas opened by Regulation (EC) No 442/2009 in the pigmeat sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188(2) and (3) thereof, Whereas: (1) Commission Regulation (EC) No 442/2009 (2) opened annual tariff quotas for imports of pigmeat products. The quotas listed in Part B of Annex I to that Regulation are managed using the simultaneous examination method. (2) The quantities covered by import licence applications lodged from 1 to 7 September 2017 for the subperiod 1 October to 31 December 2017 are smaller than those available. The quantities for which applications have not been lodged should therefore be determined and these should be added to the quantity fixed for the following quota subperiod. (3) In order to ensure the efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications have not been lodged under Regulation (EC) No 442/2009, to be added to the subperiod 1 January to 31 March 2018, are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 2017. For the Commission, On behalf of the President, Jerzy PLEWA Director-General Directorate-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 442/2009 of 27 May 2009 opening and providing for the administration of Community tariff quotas in the pigmeat sector (OJ L 129, 28.5.2009, p. 13). ANNEX Order No Quantities not applied for, to be added to the quantities available for the subperiod 1 January to 31 March 2018 (kg) 09.4038 17 007 500 09.4170 2 461 000 09.4204 2 312 000